Citation Nr: 0406745	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  99-13 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 
training from April 1977 to July 1977 and had additional 
military reserve service until December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of a United States Court of Appeals for 
Veterans Claims (Court) opinion dated September 30, 2003, 
which vacated a May 2003 Board decision and remanded the case 
for additional development.  The issue initially arose from a 
December 1997 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2001, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

The Board notes that correspondence dated January 9, 2004, 
may be construed as raising a claim for service connection or 
to reopen a previously denied service connection claim.  This 
matter is referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In its September 2003 order the Court granted a joint motion 
to vacate the prior Board decision and remand the issue on 
appeal.  The motion to remand noted there had been a 
significant change in the law during the pendency of this 
case and that in March 2003, the Board had undertaken to 
develop evidence on this claim under the provisions of 
38 C.F.R. § 19.9(a)(2), a regulation which was invalidated by 
Disabled American Veterans et. al. (DAV) v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In that 
decision the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) found that 38 C.F.R. § 19.9(a)(2) 
was inconsistent with 38 U.S.C. § 7104(a), and invalidated 38 
C.F.R. § 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  As the 
veteran has not waived AOJ consideration, the case must be 
remanded for appropriate development.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all VCAA notice 
and assistance requirements.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claim in light 
of all additional evidence received since 
the September 2002 supplemental statement 
of the case (and in particular the 
evidence obtained by the Board).  If the 
benefit sought remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




